DETAILED ACTION
The instant application having Application No. 16/448,763 filed on June 21, 2019 is presented for examination by the examiner.
	The amended claims submitted 12/01/2021 in response to the office action mailed 9/02/2021 are under consideration. Claims 1 and 3-20 are pending; claim 2 is canceled. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lin et al. USPGPub 20170153413 (hereafter Lin) is considered to be the closest art.
Regarding claim 1, Lin teaches “further comprising a first resilient element (upper spring sheet 12 or lower spring sheet 20) connecting the fixed portion to the movable portion (see paragraph 42 and Fig. 1). However Lin fails to teach “wherein the glue contacts the first resilient element.”
Claims 3-12 depend from claim 1 and are allowable for at least the reason stated supra. 
Regarding claim 13, Lin teaches “the optical element driving module as claimed in claim 1, further comprising a circuit board (paragraph 43: external circuit).” However, Lin fails to teach a circuit board “in contact with the glue.”
Claims 14-15 depend from claim 13 and are allowable for at least the reason stated supra. 
Regarding claim 16, Lin fails to teach “wherein the glue forms an L-shaped structure after solidification.”
Claim 17 depends from claim 16 and is allowable for at least the reason stated supra. 
Regarding claim 18, Lin teaches “the optical element driving module as claimed in claim 1, wherein the base has a protrusion extending toward the housing (any of extension portions 224 or anchoring members 24), and the protrusion has two lateral surfaces (see the two lateral surfaces of 224 on either side of the bottom member of 24, or the two lateral surfaces of 24) … and a recess formed between the lateral surfaces (for 224 the recess in which 24 resides, for 24 the through holes 242), wherein the lateral surfaces face the housing (see Figs. 2, 5 and 7), and the recess extends along the optical axis (the recesses have an extent parallel to the optical axis).”
However Lin fails to teach “two lateral surfaces substantially perpendicular to each other … wherein the lateral surfaces face the housing.”
Claims 19-20 depends from claim 18 and is allowable for at least the reason stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872